internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no 263a 263a tam-105525-01 director field operations lmsb taxpayer's name taxpayer's address taxpayer's tin years involved date of conference legend taxpayer x issue s whether the choice of measurement dates used in the calculation of capitalized_interest under sec_263a constitutes a method_of_accounting to which the provisions of sec_446 and sec_481 and the regulations thereunder apply whether an item classified as tangible_personal_property for purposes of the definition of sec_1245 property in sec_1_1245-3 can ever constitute real_property as defined in sec_1_263a-8 whether components of tangible_personal_property and components of real_property may combine to form a single unit_of_property within the meaning of sec_1 263a- whether taxpayer’s method of determining its accumulated production_expenditures on various measurement dates was proper conclusion s the choice of measurement dates used in the calculation of capitalized_interest under sec_263a does not constitute a method_of_accounting under sec_446 and sec_481 however once measurement dates are selected and used to compute capitalized_interest for a taxable_year the doctrine_of_election restricts any subsequent change_of those measurement dates for that taxable_year some items of property classified as tangible_personal_property for purposes of the definition of sec_1245 property may be classified as real_property for purposes of sec_263a components of tangible_personal_property and components of real_property may not combine in a single unit_of_property under sec_1_263a-10 the taxpayer’s method of using the percentage of total project costs excludable from the accumulated production_expenditures at the end of the project to determine the amount of project costs excludable from the accumulated production_expenditures on the various measurement dates throughout the project was improper facts the taxpayer is a member_of_an_affiliated_group that filed a consolidated_return for calendar years and the principal business_of_the_taxpayer is the distribution of x through a nationwide system of warehouses and distribution centers for taxable years and the taxpayer computed capitalized_interest under sec_263a using the taxable_year as its computation period with monthly measurement dates for taxable_year the taxpayer switched to quarterly measurement dates without obtaining the consent of the commissioner during the examination of and the taxpayer sought to recalculate its capitalized_interest for under sec_263a using quarterly measurement dates the examiner objects that the taxpayer having chosen to use monthly measurement dates to prepare its return cannot subsequently change to quarterly measurement dates in january of the taxpayer began construction of a new headquarters the cumulative costs for the headquarters project as of december of totaled approximately dollar_figure million the headquarters facility was placed_in_service in april of in july of the taxpayer received the results of a cost_segregation_study of the headquarters project the study concluded that of the total costs of the headquarters project were determined to be section sec_1245 property the taxpayer capitalized_interest expense under sec_263a with respect to the headquarters project during and in its calculations the taxpayer determined its accumulated production_expenditures apes at each monthly measurement date by totaling the costs of the headquarters project incurred through the measurement date and subtracting of such costs to reflect the costs of sec_1245 property which taxpayer argues should be excluded from the apes the examiner believes that certain costs identified by the taxpayer as sec_1245 property were real_property for purposes of sec_263a and should not have been excluded from the apes of the headquarters buildings the examiner also argues that the taxpayer’s method of determining its apes on various measurement dates -- applying the same overall exclusion percentage to determine apes on all measurement dates - is incorrect the portion of costs excluded from the apes must be separately determined on each measurement date law and analysis issue whether the measurement dates used in the calculation of capitalized_interest under sec_263a constitute a method_of_accounting to which the provisions of sec_446 and sec_481 and the regulations thereunder apply sec_1_263a-9 prescribes general rules for the choice of permissible measurement dates and provides that a taxpayer is permitted to modify the frequency of measurement dates from year to year under sec_1_263a-9 a taxpayer is permitted to modify its choice of measurement dates from one taxable_year to another any such change is not a change in method_of_accounting to which the provisions of sec_446 and sec_481 and the regulations thereunder apply preamble t d 1995_1_cb_20 a taxpayer is thus not required to seek the consent of the commissioner pursuant to sec_446 before changing its measurement dates however once a taxpayer has chosen its measurement dates and has filed its returns on that basis for a taxable_year the doctrine_of_election generally prohibits the taxpayer from subsequently altering its choice of measurement dates the doctrine_of_election as it applies to federal tax law consists of two elements i a free choice between two or more alternatives and ii an overt act by the taxpayer communicating the choice to the commissioner ie a manifestation of choice a taxpayer who makes such an election may not without the consent of the commissioner retroactively revoke or amend it merely because another alternative now appears to be more advantageous 304_us_191 311_us_55 bayley v commissioner 35_tc_288 83_tc_255 hodel v commissioner t c memo in this case the taxpayer had a free choice of measurement dates for each taxable_year and it communicated its choices to the commissioner by means of its filed returns absent some special circumstances which do not appear in the facts submitted the taxpayer is thus bound by its choices of measurement dates and cannot modify such choices after they are made issue whether an item classified as tangible_personal_property for purposes of the definition of sec_1245 property can ever constitute real_property as defined in sec_1_263a-8 sec_263a provides that sec_263a shall only apply to interest costs which are a paid_or_incurred during the production_period and b allocable to real or tangible_personal_property produced_by_the_taxpayer that has a long_useful_life has an estimated production_period exceeding two years or has an estimated production_period exceeding one year with a cost exceeding dollar_figure sec_263a provides that property has a long_useful_life if such property is real_property or property with a class_life of years or more as determined under sec_168 sec_1_263a-8 provides that real_property includes land unsevered natural products of land buildings and inherently permanent structures real_property includes the structural_components of buildings and inherently permanent structures such as walls partitions doors wiring plumbing central air conditioning and heating systems pipes and ducts elevators and escalators and other similar_property sec_1_263a-8 provides that inherently permanent structures include property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time such as swimming pools roads bridges tunnels paved parking areas and other pavements special foundations wharves and docks fences inherently permanent advertising displays inherently permanent outdoor lighting facilities railroad tracks and signals telephone poles power generation and transmission facilities permanently installed telecommunications cables broadcasting towers oil_and_gas pipelines derricks and storage equipment grain storage bins and silos property may constitute an inherently_permanent_structure even though it is not classified as a building for purposes of former sec_48 and sec_1_48-1 any property not otherwise described in sec_1_263a-8 that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 is treated for the purposes of sec_1_263a-8 as an inherently_permanent_structure for the taxable years involved a cost_segregation_study was typically done by a taxpayer to determine whether depreciable_property is sec_1245 property or sec_1250 property for purposes of sec_168 sec_168 provides that the terms sec_1245 property and sec_1250 property have the meanings given such terms by sec_1245 and sec_1250 respectively sec_1245 provides that the term sec_1245 property means any property which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 and is either a personal_property b other_property not including a building or its structural_components but only if such other_property is tangible and is used as an integral part of manufacturing production or extraction or of furnishing transportation communications electrical energy gas water or sewage disposal services or constituted a research facility or a bulk_storage_facility of fungible commodities used in conjunction with any of the foregoing activities c so much of any real_property other than any property described in subparagraph b which has an adjusted_basis in which there are reflected adjustments for amortization under sec_169 sec_179 sec_179a sec_185 sec_188 as in effect before its repeal by the revenue reconciliation act of or d a single_purpose_agricultural_or_horticultural_structure as defined in sec_168 e a storage_facility not including a building or its structural_components used in connection with the distribution of petroleum or any primary product of petroleum or f any railroad_grading_or_tunnel_bore as defined in sec_168 sec_1_1245-3 provides that the term personal_property means tangible_personal_property as defined in sec_1_48-1 relating to the definition of sec_38 property for purposes of the investment_credit and intangible personal_property sec_1_48-1 provides that the term tangible_personal_property means any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures thus buildings swimming pools paved parking areas wharves and docks bridges and fences are not tangible_personal_property tangible_personal_property includes all property other than structural_components which is contained in or attached to a building thus such property as production machinery printing presses transportation and office equipment refrigerators grocery counters testing equipment display racks and shelves and neon and other signs which is contained in or attached to a building constitutes tangible_personal_property further all property which is in the nature of machinery other than structural_components of a building or other inherently_permanent_structure shall be considered tangible_personal_property even though located outside a building thus for example a gasoline pump hydraulic car lift or automatic vending machine although annexed to the ground shall be considered tangible_personal_property sec_1_48-1 further provides that local law shall not be controlling for purposes of determining whether property is or is not tangible or personal thus the fact that under local law property is held to be personal_property or tangible_property shall not be controlling and that property may be personal_property for purposes of the investment_credit even though under local law the property is considered to be a fixture and therefore real_property sec_1_48-1 provides that the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducts plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance of a building however the term structural_components does not include machinery the sole justification for the installation of which is the fact that such machinery is required to meet temperature or humidity requirements which are essential for the operation of other machinery or the processing of materials or foodstuffs machinery may meet the sole justification test provided by the preceding sentence even though it incidentally provides for the comfort of employees or serves to an insubstantial degree areas where such temperature or humidity requirements are not essential in 109_tc_21 hca the tax_court concluded that tests developed for purposes of the investment_credit itc under former sec_48 could be used by taxpayers to distinguish sec_1245 property from sec_1250 property for purposes of sec_168 consequently depreciable_property that would have qualified as tangible_personal_property for itc purposes also will qualify as sec_1245 property for depreciation purposes id pincite by contrast the legislative_history of sec_263a contains nothing to indicate that congress intended the broad construction of tangible_personal_property under the itc to apply to interest capitalization under sec_263a accordingly the classification of property as tangible_personal_property for purposes of former sec_48 should not be determinative of the classification of property as tangible_personal_property for purposes of sec_263a preamble t d 1995_1_cb_20 thus the fact that electrical lines within a building might be classified in whole or in part as tangible_personal_property for purposes of the definition of sec_1245 property does not determine whether these lines are tangible_personal_property or real_property for purposes of sec_263a from the foregoing it follows that the principles and tests used to determine whether an item of property is tangible_personal_property under sec_1_48-1 and thus to determine whether the item qualifies as sec_1245 property do not apply in determining whether such item of property is tangible_personal_property or real_property for purposes of sec_263a for example the principle that the classification of property under local law is irrelevant to the classification of property for purposes of the itc and sec_1245 property does not apply to the classification of property under sec_263a in the absence of any applicable legislative direction to ignore the status of property under local law in the context of sec_263a we believe that the local law characterization of an item of property can be a relevant consideration in the classification of property as either tangible_personal_property or real_property for purposes of sec_263a as a further example under the itc classification of property a number of courts have concluded that an item of property even if listed in sec_1_48-1 is not a structural_component of a building to the extent that the item does not relate to the operation or maintenance of the building see eg 74_tc_137 hca but see boddie-noell enterprises inc v united_states cl_ct as a result even though wiring is an example under sec_1_48-1 some courts have allocated the cost of electric wiring based on its ultimate use the portion of the wiring representing the electrical load necessary for the operation of and used directly with particular pieces of machinery within the building is tangible_personal_property and the portion of wiring representing the electrical load related to the operation or maintenance of the building is a structural_component see eg scott paper co hca as discussed above the foregoing test does not control the classification of property under sec_263a in the absence of such a controlling test an item of property that does not qualify as a structural_component under the itc scheme because it does not relate to the operation or maintenance of a building may well constitute a structural_component of the building and thus real_property under sec_1_263a-8 if the property otherwise possesses sufficient indicia of being a structural_component under that regulation such as being described as such within sec_1_263a-8 being permanently attached and qualifying as a fixture under local law for example electrical wiring in a building could qualify as a structural_component under sec_1_263a-8 regardless of its ultimate use finally we note that the taxpayer objects to the capitalization of interest with respect to items classified as tangible_personal_property under the definition of sec_1245 property on the grounds that the interest thus capitalized would not be depreciated using the depreciation method recovery_period and convention applicable to such property under sec_168 instead it would be depreciated using the depreciation method recovery_period and convention applicable to nonresidential_real_property we do not believe that taxpayer's objection represents an accurate reading of the regulations under sec_263a interest capitalized under sec_263a is treated as a cost of the designated property produced and is recovered through depreciation amortization cost_of_goods_sold or an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer cost_recovery is determined by the applicable code and regulatory provisions relating to the use sale or disposition of property sec_1_263a-1 and sec_1_263a-8 the regulations further provide that interest capitalized with respect to the produced designated property that includes both components subject_to an allowance for depreciation or depletion and components not subject_to an allowance for depreciation or depletion is ratably allocated among and is treated as a cost of components that are subject_to an allowance for depreciation or depletion sec_1_263a-8 we believe that this principle of ratable allocation applies equally well to interest capitalized with respect to the produced designated property that includes only components subject_to an allowance for depreciation accordingly interest capitalized under sec_263a with respect to a unit of designated property is ratably allocable to the components of property comprising the unit thus interest capitalized with respect to items classified as tangible_personal_property under the definition of sec_1245 property would be allocated to such property and would be depreciated under the code and regulatory provisions applicable to such property issue whether components of tangible_personal_property and components of real_property may combine to form a single unit_of_property within the meaning of sec_1 263a- sec_1_263a-10 provides that a unit of real_property includes any components of real_property owned by the taxpayer or a related_person that are functionally interdependent and an allocable share of any common feature owned by the taxpayer or a related_person that is real_property even though the common feature does not meet the functional_interdependence test sec_1_263a-10 provides that components of real_property produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person sec_1_263a-10 provides that a common feature generally includes any real_property as defined in sec_1_263a-8 that benefits real_property produced by or for the taxpayer or a related_person and that is not separately held_for_the_production_of_income sec_1_263a-10 provides that components of tangible_personal_property are a single unit_of_property if the components are functionally interdependent components of tangible_personal_property that are produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person the regulations under sec_263a contemplate that interest capitalization calculations should be done on the basis of a unit_of_property as defined in sec_1 263a- a unit_of_property may consist of multiple components of property thus a unit_of_property in a housing development may consist of a house the associated land and an allocable share of any common features such as a roadway sec_1_263a-10 example the regulations under sec_263a contemplate two types of property components real_property defined in sec_1_263a-8 and tangible_personal_property defined in sec_1_263a-2 the regulations provide that real_property components may combine into a single property unit sec_1_263a-10 and that tangible_personal_property components may combine into a single property unit sec_1_263a-10 no provision is made however for real_property components and tangible_personal_property components combining into a single property unit accordingly a unit_of_property under sec_1_263a-10 must either be a real_property unit consisting entirely of real_property components or a tangible_personal_property unit consisting entirely of tangible_personal_property components the taxpayer undertook a large project to build and equip a new corporate headquarters this project consisted of many differing property components some of which would be classified as real_property under sec_1_263a-10 and some of which would be classified as tangible_personal_property under sec_1_263a-2 as a result the project could not constitute a single unit_of_property for purposes of sec_263a instead the project consists of one or more units of real_property and one or more units of tangible_personal_property the determination of which units aggregate into a particular unit_of_property is made using the functional_interdependence concept introduced in sec_1_263a-10 and sec_1_263a-10 issue whether taxpayer’s use of the same overall exclusion percentage to determine the amount of costs excludable from its accumulated production_expenditures on each measurement date was proper sec_1_263a-9 provides that for each unit of designated property within the meaning of sec_1_263a-8 the avoided_cost_method requires the capitalization of the traced_debt amount under sec_1_263a-9 and the excess expenditure amount under sec_1_263a-9 sec_1_263a-9 provides that for each unit of designated property the excess expenditure amount for a computation period equals the product of the average excess expenditures as determined under sec_1_263a-9 for the unit of designated property for that period and the weighted average interest rate as determined under sec_1_263a-9 sec_1_263a-9 provides that the average excess expenditures_for a unit of designated property for a computation period are computed by determining the amount if any by which accumulated production_expenditures exceed traced_debt at each measurement date during the computation period and dividing the sum of these amounts by the number of measurement dates during the computation period sec_1_263a-9 provides that taxpayers may elect not to trace debt if such election is made the average excess expenditures and weighted average interest rate under sec_1_263a-9 are determined by treating all eligible_debt as nontraced debt the examiner objects to the following method used by the taxpayer to determine it accumulated production_expenditures apes for the corporate headquarters project on the various measurement dates the taxpayer bases its ape calculation on an account that contains many different types of costs related to the headquarter project some of which are apes and some of which are not on completion of the project the taxpayer determined that x of the total costs in that account were apes the taxpayer then determined apes on each measurement date by multiplying the balance of the account on that date by x the foregoing is not a proper method for determining the apes on the various measurement dates of the project the taxpayer’s method would yield a correct result only in the rare circumstance where the percentage of account costs included in the apes remained perfectly constant from the beginning of the project to the end more typically the percentages of account costs included in apes on the various measurement dates will vary and will differ from the percentage of the total account costs included in apes at the end of the project accordingly the taxpayer’s method does not provide an acceptable means for determining or even estimating the apes on the various measurement dates finally from the limited facts provided we note that the taxpayer’s method probably understates apes as applied to this particular project the percentage of account costs included in apes would be relatively high in the beginning of the project when most of the costs in the account would relate to land and the construction of the building the percentage would gradually fall as the project reached completion and more costs for tangible_personal_property such as furniture were added to the account the percentage would reach its lowest point at the end of the project under this scenario the method used by the taxpayer understates the apes on the various measurement dates because the final and lowest percentage of account costs allocable to apes is projected back on all of the measurement dates over the life of the project caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
